Citation Nr: 1515928	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1982 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's claim of service connection for a low back disability. 

The Board remanded this issue for further development in July 2011, December 2013, and September 2014. Additional developments were accomplished by the RO and subsequent supplemental statements of the case (SSOC) were issued. In the RO's most recent SSOC, in January 2015, the RO continued to deny the Veteran's claim for service connection. The claim is properly before the Board for appellate review. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's current low back disability, diagnosed as degenerative disc disease, is etiologically/ causally related to a fall incurred while serving active duty in the Navy.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a low back disability have been met. 38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection - Low Back Disability

The Veteran contends that his low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is related to his active military service. Specifically, the Veteran asserts that his current back condition is the result of an injury he sustained when he fell through a hatch while serving aboard a submarine. After a review of the evidence, to include both VA and private medical examinations, the Board finds that the evidence of record is at least in equipoise in establishing that the Veteran's current condition is etiologically/causally related to his military service. Therefore, resolving all reasonable doubt in the Veteran's favor, his claim for service connection for his low back condition must be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).       

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). The Board will discuss these factors in turn. 

Initially, the Board finds that the Veteran suffers from a current low back disability. There is ample medical evidence in the claims file that reveal that the Veteran has been diagnosed with degenerative disc disease (DDD) of the lumbar spine, specifically of the L5-S1. The VA examination afforded to the Veteran in July 2009, offered x-ray analysis of the Veteran's lumbar spine and the examiner diagnosed the Veteran with DDD of the lumbar spine. Accordingly, the Board finds that the threshold requirement to establish service connection is fulfilled.

Likewise, the Board finds that the records reflect that the Veteran did in fact suffer an in-service injury of his low back during his military service. Specifically, the Veteran's main claim involves an injury he incurred while service onboard a submarine. The Veteran asserts that while serving onboard he fell through a hatch while passing boxes of food between decks, and the fall hurt his knee and his back. The Veteran claims that he has experienced low back pain since that incident, and that his current DDD of his low back is the result of that injury. 

The Board finds that the Veteran's accounts of his in-service injury he incurred to his lower back are competent and credible. The Board notes that the Veteran has been consistent throughout the claims period, to include his reports to treating physicians both at the VA and his private examiner. While the Veteran may not be competent to offer an exact diagnosis of his back injury at the time, he is, competent to report that he started experiencing pain in his lower back after the incident, and continuously since then. Therefore, the Board finds the Veteran's account of his in-service injury to his low back fulfills the second criteria for service connection, of an in-service injury. 

The Board notes that, in addition to the Veteran's statements regarding his in-service incident, the service treatment records (STRs) reveal two separate occasions the Veteran sought treatment during service for low back pain. The first instance was in October 1985, when the Veteran's STR reveals complaints regarding low back pain. However, there was no diagnosis or follow-up. The Veteran was again admitted to sick-call in September 1993 for lower back spasms and was given Tylenol for the pain. The Board finds that these records, along with the Veteran's accounts of an in service injury to his back, establish the required in-service injury for service connection. 

Finally, with regards to the final, or nexus, requirement to establish service connection, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran's current low back disability is related to his claimed in-service incident and injury. The Board notes that the record contains two examinations that offer divergent and conflicting medical opinions regarding the etiology of the Veteran's low back DDD, one from a private physician and one from a VA examiner. The Board finds both examiners to be probative, and in-turn find that the evidence regarding a nexus to be in relative equipoise. 

The Veteran was afforded a VA Compensation and Pension (C&P) examination during the pendency of this claim in July 2009. During this examination, the examiner noted the Veteran's back pain and his claimed in-service injury. The examiner noted a full review of the Veteran's claims file, to include a review of the Veteran's STRs and post-service treatment records. An X-ray was conducted on the Veteran's back as well as a physical examination. The VA examiner ultimately concluded that the Veteran suffered from DDD of the L5-S1, citing severe degenerative changes in the Veteran's low back. However, the examiner provided a negative nexus opinion regarding the Veteran's current disability and his claimed in service injury. Specifically, the examiner opined that the Veteran's in-service injuries to his back were just soft-tissue injuries that resolved in service. The examiner noted that the Veteran reported no back problems during his separation examination in 1993, when he exited active service and that there were no records of treatments for his low back condition after service until several years after. Finally, the examiner noted that the Veteran's current condition was most likely due to the Veteran's age and his obesity, in which the examiner noted the Veteran had been suffering from since his military service. 

In addition to the VA examination noted above, the Veteran has submitted an examination conducted by a private physician, Dr. P.Y, in March 2010. The examination report by Dr. P.Y. noted the Veteran's in-service incident, as well as a post-service auto accident in January 2008. On examination, the private examiner provided a diagnosis for the Veteran's low back condition of DDD of the lumbar spine, at L5-S1. The private examiner concluded, however, that, in his opinion that Veteran's low back disability was in fact related to the injury the Veteran sustained during his military service. The examiner reasoned that the injury the Veteran suffered from his post-service automobile accident was resolved shortly after the incident, and that it was the Veteran's fall during service that was most likely than not the cause of his current low back disability. 

Here, the Board finds that both medical opinions, that of the VA and the Veteran's private physician, to be at least equally competent and probative. The Board does acknowledge that while there is no evidence that the private examiner reviewed the Veteran's claims file, the examiner's overall analysis of the Veteran's medical history, to include his in-service incident and his post-service automobile accident, is found to be comprehensive and adequate. While the private examiner's nexus opinion contradicts the VA medical opinion, the Board finds, nevertheless, that the March 2010 examination remains at least equally probative as that of the July 2009 VA examination. Therefore, as both examiners' opinions are based upon an evaluation of the Veteran, the Board finds that they are entitled to the same probative weight regarding the claimed disability. 

As an additional note, the Board remanded the Veteran's claim for low back in December 2013 and September 2014, for addendum medial opinions regarding the etiology of the Veteran's low back condition. Each time, a VA examiner concluded a negative nexus opinion in which the examiner noted the Veteran's obesity as a factor that greatly contributed to the Veteran's low back conditions. See VA C&P Addendum Opinion March 2014 and October 2014. Specifically, both medical opinions cited that the Veteran had been diagnosed with obesity since February 1993. Id. The Board notes that the diagnosis of obesity was prior to the Veteran leaving active duty service, and therefore, his obesity condition, which directly contributed to his claimed low back disorder, was in fact incurred in service. Therefore, although the VA examiner nonetheless concluded a negative nexus for the Veteran's claimed back condition, the Board finds that there may also be an unbroken chain of causation from the Veteran's obesity in military service and his current DDD of his low back. 

In resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record warrants a finding that the Veteran's low back disability is causally or etiologically related to his military service. Consequently, the Veteran's claim for service connection for his low back disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet.App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
  

ORDER

Entitlement to service connection for a low back disability is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


